20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 1 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 2 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 3 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 4 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 5 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 6 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 7 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 8 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 9 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 10 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 11 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 12 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 13 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 14 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 15 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 16 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 17 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 18 of 19
20-00044-WLH11   Doc 11   Filed 01/13/20   Entered 01/13/20 17:03:35   Pg 19 of 19
